PER CURIAM.
George Gomez appeals the denial of his motion to correct illegal sentence. Although the trial court correctly decided Gomez’s motion at the time of the hearing, the Florida Supreme Court’s subsequent decision in Heggs v. State, 25 Fla. L. Weekly S137, — So.2d -, 2000 WL 178052 (Fla.February 17, 2000) holding chapter 95-184, Laws of Florida, unconstitutional warrants a reversal here, furthermore, Gomez falls within the window prescribed in Heggs as the offenses convicted of occurred on December 15, 1995. See Heggs v. State, 25 Fla. L. Weekly S137, — So.2d -, 2000 WL 178052 (Fla.February 17, 2000).
Accordingly, we reverse and remand to the trial court for a determination of Gomez’s proper sentence under the 1994 sentencing guidelines.
Reversed and remanded.